Citation Nr: 0330325	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  95-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism (Grave's disease).

2.  Entitlement to an initial evaluation in excess of 40 
percent for a herniated nucleus pulposus at L5-S1.


REPRESENTATION

Veteran Represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1988 to 
December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO).  The 
procedural history of this case is somewhat confusing as the 
veteran submitted separate notices of disagreement for each 
issue on appeal.  In any event, by that rating decision, the 
RO, in pertinent part, granted service connection for a 
herniated nucleus pulposus at L5-S1 and for hypothyroidism 
(Grave's disease).  A 20 percent evaluation was assigned for 
the former disability and a 10 percent evaluation for the 
latter.  The veteran is contesting the initial ratings.

In July 1997, the RO increased the veteran's low back 
disability rating to 40 percent.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

The Board notes that the RO, in its January 1994 rating 
decision, granted service connection for "hypothyroidism, 
status post hyperthyroidism evaluation Grave's 
ophthalmopathy, exposure keratopathy and exophthalmus."  
That disability, as characterized above, was assigned a 10 
percent disability rating.  In October 2000, the RO granted a 
separate evaluation for Grave's ophthalmopathy to which it 
assigned a 20 percent evaluation.  The Board emphasizes, 
however, that the issue of an evaluation in excess of 10 
percent for hypothyroidism (Grave's disease) is still before 
the Board.

The issue of service connection for a bilateral knee 
disability was initially in appellate status along with the 
matters enumerated above.  In June 2003, however, the RO 
granted service connection for the veteran's bilateral knee 
disability.  As the full benefit of appeal was granted, this 
matter is no longer before the Board.  Grantham v. Brown, 114 
F. 3d 1156 (Fed. Cir. 1997).  


REMAND

The veteran was not specifically advised of the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  He must 
be sent notice of VCAA and its implementing regulations to 
include his right to a one-year response period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 2003 
U.S. App. LEXIS 19540 (Fed. Cir. September 22, 2003).  

In addition to the foregoing, as the VA medical examination 
reports on file are over five years old, further examination 
of the veteran's low back disability is necessary as is an 
examination to assess the severity of his Grave's disease.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  

2.  The RO must schedule the veteran for 
a VA medical examination(s).  The 
examiner(s) is/are asked to enumerate the 
symptoms associated with the veteran's 
low back disability and describe each 
symptom as mild, moderate, or severe.  
The examiner(s) is/are also asked to 
enumerate all symptoms associated with 
the veteran's Grave's disease and 
describe each symptom as mild, moderate, 
or severe.  All necessary diagnostic 
tests should be accomplished, and a 
rationale for all conclusions should be 
stated.  The examiner(s) must review the 
claims file in conjunction with this 
examination.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination(s) and opinion(s) 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




